Wright, J.,
dissenting. The majority finds that the eight statutory factors in R.C. 2151.414(E) are the only factors that a court can examine when determining custody in a matter such as this one. To the contrary, the plain language of R.C. 2151.414(E) requires courts to “consider all relevant evidence.”1 Indeed, the *102presence of any of the eight statutory factors merely compels a mandatory finding that the child should not be placed with his or her parents; it does not prevent a court from examining other factors. Further, the majority’s narrow interpretation of R.C. 2151.414(E) does not accord proper weight to the overall purpose of R.C. Chapter 2151, namely, the care, protection and development of children.2 Accordingly, I respectfully dissent.
Cook, J., concurs in the foregoing dissenting opinion.

. R.C. 2151.414(E) provides:
*102“In determining at a hearing * * * whether a child cannot be placed with either of his parents within a reasonable period of time or should not be placed with his parents, the court shall consider all relevant evidence. If the court determines, by clear and convincing evidence, * * * that one or more of the following exist as to each of the child’s parents, the court shall enter a finding that the child cannot be placed with either of his parents within a reasonable time or should not be placed with his parents:
“(1) * * * [T]he parent has failed continuously and repeatedly for a period of six months or more to substantially remedy the conditions causing the child to be placed outside his home * * *[;]
“(2) The severe and chronic mental illness, severe and chronic emotional illness, severe mental retardation, severe physical disability, or chemical dependency of the parent makes the parent unable to provide an adequate permanent home for the child at the present time and in the foreseeable future;
“(3) The parent committed any abuse as described in section 2151.031 of the Revised Code against the child, caused the child to suffer any neglect as described in section 2151.03 of the Revised Code, or allowed the child to suffer any neglect as described in section 2151.03 of the Revised Code between the date that the original complaint alleging abuse or neglect was filed and the date of the filing of the motion for permanent custody;
“(4) The parent has demonstrated a lack of commitment toward the child by failing to regularly support, visit, or communicate with the child when able to do so, or by other actions showing an unwillingness to provide an adequate permanent home for the child;
“(5) The parent is incarcerated for an offense committed against the child or a sibling of the child;
“(6) The parent is incarcerated at the time of the filing of the motion for permanent custody or the dispositional hearing of the child and will not be available to care for the child for at least eighteen months after the filing of the motion for permanent custody or the dispositional hearing;
“(7) The parent is repeatedly incarcerated and the repeated incarceration prevents the parent from providing care for the child;
“(8) The parent for any reason is unwilling to provide food, clothing, shelter, and other basic necessities for the child or to prevent the child from suffering physical, emotional, or sexual abuse or physical, emotional, or mental neglect.” (Emphasis added.)


. R.C. 2151.01 states, in pertinent part:
“The sections in Chapter 2151. of the Revised Code * * * shall be liberally interpreted and construed so as to effectuate the following purposes:
“(A) To provide for the care, protection, and mental and physical development of children subject to Chapter 2151. of the Revised Code;
“(B) To protect the public interest in removing the consequences of criminal behavior and the taint of criminality from children committing delinquent acts and to substitute therefor a program of supervision, care, and rehabilitation;
“(C) To achieve the foregoing purposes, whenever possible, in a family environment, separating the child from its parents only when necessary for his welfare or in the interest of public safety[.]”